Exhibit 10.157

AMENDMENT NUMBER SIX
to the
Master Loan and Security Agreement
Dated as of May 10, 1999
by and between
E-LOAN, INC.
and
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

This AMENDMENT NUMBER SIX is made this 1st day of February, 2002, by and between
E-LOAN, INC., having an address at 5875 Arnold Road, Dublin, California 94568
(the "Borrower") and GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., having an
address at 600 Steamboat Road, Greenwich, Connecticut 06830 (the "Lender"), to
the Master Loan and Security Agreement, dated as of May 10, 1999, by and between
the Borrower and the Lender, as amended (the "Agreement"). Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to such
terms in the Agreement.

RECITALS

WHEREAS, the Borrower has requested that the Lender agree to amend the Agreement
to extend the Termination Date thereunder for an additional period of thirty
days;

WHEREAS, in order to induce Lender to enter into this Amendment Number Six, the
Borrower has agreed to pay the Lender a commitment fee equal to $41,666.67; and

WHEREAS, the Borrower and the Lender have agreed to amend the Agreement as set
forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Effective as of February 1, 2002, Section 1 of the Agreement is
hereby amended by deleting the definition of Termination Date and replacing it
with the following:

"Termination Date" shall mean March 21, 2002, or such earlier date on which this
Loan Agreement shall terminate in accordance with the provisions hereof or by
operation of law, as same may be extended pursuant to Section 2.09.

SECTION 2. Commitment Fee. In order to induce the Lender to enter into this
Amendment Number Six with the Borrower, the Borrower hereby agrees to pay to the
Lender a commitment fee equal to $41,666.67 to be paid to the Lender upon
execution of this Amendment Number Six. Such commitment fee shall be paid in
dollars, in immediately available funds, in accordance with the Lender's
instructions. This Amendment Number Six shall be effective upon Lender's receipt
of such commitment fee.

SECTION 3. Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Agreement.

SECTION 4. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreement, any
reference in any of such items to the Agreement being sufficient to refer to the
Agreement as amended hereby.

SECTION 5. Representations. In order to induce the Lender to execute and deliver
this Amendment Number Six, the Borrower hereby represents to the Lender that as
of the date hereof, the Borrower is in full compliance with all of the terms and
conditions of the Agreement and no Default or Event of Default has occurred and
is continuing under the Agreement.

SECTION 6. Governing Law. This Amendment Number Six shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Section 5-1401 of the New York General Obligations Law).

SECTION 7. Counterparts. This Amendment Number Six may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

1N WITNESS WHEREOF, the Borrower and the Lender have caused this Amendment
Number Six to be executed and delivered by their duly authorized officers as of
the day and year first above written.

E-LOAN, INC.
(Borrower)

By:
Name:
Title:

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.
(Lender)

By:
Name: Anthony Palmisano
Title: Vice President




--------------------------------------------------------------------------------


